When the evidence is given that construction which is most favorable to the plaintiff (Stevens v. Company, 73 N.H. 159, 163), it warrants the conclusions that the defendants were negligent in not properly inspecting their cars and in failing to keep them in suitable repair; that the plaintiff exercised the care of a reasonably prudent person in attempting to couple the cars according to the method generally employed; that the peculiar danger to which the plaintiff was exposed was not one which he knew or ought to have known and appreciated; and that his injury was the natural and probable consequence of the defendants' fault. The motion for a nonsuit was properly denied.
The several exceptions taken by the defendants to the admission of evidence are so clearly groundless as not to require extended consideration.
Exceptions overruled.
All concurred.